                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  ) No. 4:18-CR-00129-DGK-5
                                                   )
JERELL BRIGGS,                                     )
                                                   )
               Defendant.                          )

     ORDER ADOPTING MAGISTRATE’S REPORT AND RECOMMENDATION

       On February 5, 2021, counsel for Defendant filed a motion pursuant to 18 U.S.C. § 4241

for a determination of the mental competency of the Defendant to stand trial. That motion was

granted, and, prior to holding a hearing to determine the mental competency of the Defendant, the

Court entered its Order pursuant to 18 U.S.C. § 4241(b) directing that a psychological or

psychiatric examination of the Defendant be conducted and that a psychological or psychiatric

report be filed with the Court pursuant to 18 U.S.C. § 4247(b) and (c).

       A competency hearing was held before Magistrate Judge Jill A. Morris on April 26, 2021.

At the hearing, the parties stipulated that the Court could consider the forensic psychological report

of Stephen E. Peterson, M.D., which concluded Defendant is competent to understand the nature

and consequences of the proceedings against him and to assist properly in his defense. On April

26, 2021, Judge Morris entered a Report and Recommendation that Defendant be declared

competent to stand trial. ECF No. 347. Defendant filed a response in which stated he had no

objections and waived the remaining time in which to file objections. ECF No. 348.

       After an independent, de novo review of the record and applicable law, the Court

       ADOPTS the Report and Recommendation of Judge Morris in its entirety, and finds




         Case 4:18-cr-00129-DGK Document 349 Filed 04/27/21 Page 1 of 2
Defendant is competent to stand trial. It is further

       ORDERED that, pursuant to 18 U.S.C. §§ 3161(h)(1)(A) and (h)(4), the time between

February 5, 2021, and the date of this Order is excluded in computing the time within which the

trial of this criminal action must commence.

       IT IS SO ORDERED.

Date: April 27, 2021                                    /s/ Greg Kays
                                                       GREG KAYS, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                      2
         Case 4:18-cr-00129-DGK Document 349 Filed 04/27/21 Page 2 of 2
